DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-7, 9-11, 13-17, 20-25, 29-36 and 38-41 are pending. Claims 29-36 are withdrawn. Claims 1-7, 9-11, 13-17, 20-25 and 38-41 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 13-17, 20-25 and 38-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, newly applied art is supplied that teaches one of the remaining Markush elements for how the nozzle element is replaced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2, 4-7, 9-11, 13-17, 20-25 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argo, II (U.S. Pat. No. 5322381, hereinafter Argo) in view of Kralev et al. (WO 2013/153047, of which U.S. PGPUB No. 2015/0065599 is referenced as the English equivalent) and Cai et al. (U.S. Pat. No. 9683129) and Ogawa (JP 2000 042467, of which reference is made to the pictures and provided English abstract) and Szymanski (U.S. Pat. No. 6698617).

I.	Regarding claims 1, 2, 4, 6, 7, 9-11, 13-17, 20-25 and 38-41, Argo teaches a method for sealing at least one connecting element (Figures 1 and 2), such as a bolt or nail head (column 3, lines 22-33), that protrudes from an outer construction element surface comprises a material as claimed in claim 17 (column 3, line 58-column 4, line 2, this site is a surface with a nail hole meeting the limitation of claim 38, this surface is also uneven as shown in Figure 2 and is an adhesive site as the underlayment is tar paper, see column 3, lines 12-21) with a sealing compound (abstract) at an application site comprising: a nozzle element whose inner space is connected via a hose-like connection channel to a sealing compound reservoir/tank containing a sealing compound is guided over the protruding element (Figures 3, 4 and claim 8); the inner space of the nozzle is filled with the sealing compound and brought approximately in contact with the surface so that the protruding element is covered with the sealing compound to provide the sealing compound in a mound-shape coating (claim 8 and Figures 1 and 2); and then smoothed by raising the nozzle element from the surface to avoid damaging the sealing compound coating (claim 8). Argo teaches the sealing compound guided in a continuous line from the sealing compound reservoir and the coating is formed by moving the tool away thereby achieving the final form (claim 8 and Figures 3 and 4). Argo further teaches that in case of a change a nozzle element may be changed (column 4, lines 13-22) and inherently the treatment time for application would be in the range as claimed in claim 9. Argo also teaches the nozzle element is composed of a connection element to a sealing compound reservoir, a hose-like connection channel and a nozzle (Figures 3, 4 and column column 4, lines 13-63). Argo fails to teach the sealant being a SCOD sealing compound comprising the components as claimed in claims 1 and 41 and a step of curing the SCOD sealing compound as claimed in claims 1, 12 and 13 with UV radiation to provide a tack-free coating in the claimed time frame. Argo also fails to teach both raising and rotating the nozzle to smooth the sealing compound. Additionally, Argo fails to teach a step of replacing the nozzle element as claimed.
First, Kralev teaches a sulfur containing SCOD sealing compound comprising a mercapto terminated polythioether and a photolatent base based on a sterically hindered tertiary amine, an alpha aminoketone, that is cleaved by high energy radiation to initiate the curing of the SCOD compound and continues curing without further irradiation in the temperature range as claimed (abstract, 0049, 0052 and 0109, 0240) and is used for sealing in construction application (0243) that can be applied and cured with UV radiation (0240) to provide a tack-free coating in the claimed time frame (Table 8) and an isocyanate curing agent having an isocyanate functionality of 2-3.2 (0109). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Kralev’s sealant for Argo’s sealant and then performing a step of UV curing as claimed to provide the tack-free coating. One would have been motivated to make this modification as Kralev teaches that the compositions provide a rapid curing and processing time (0011). 
Second, Cai teaches a similar sealant (abstract) that includes a latent tertiary amine catalyst (claim 1), a thiol-terminate polythioether (abstract and claim 1) and a curing agent which is epoxy-based (claim 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Cai’s epoxy-based curing agent for Argo in view of Kralev’s curing agent. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (as both Kralev and Cai are directed towards sealants based on thiol-terminated polythioethers activated with latent tertiary amine catalysts), and the predictable result of providing a SCOD for Argo’s sealing process.
Third, Ogawa teaches raising and rotating a nozzle during deposition of a liquid material (Figures A-C and abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argo’s process by both simultaneously raising and rotating the nozzle while depositing the sealing compound. One would have been motivated to make this modification as Ogawa teaches that raising and rotating the nozzle suppresses the generation of stringiness of the liquid material that is being discharged from the nozzle (abstract).
Fourth, Szymanski teaches a system for automatically replacing nozzles (abstract) during application of curable sealant composition (abstract and column 1, lines 17-47) by removing a previously used nozzle element and connecting a replacement nozzle element with a given shape (abstract and Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argo’s process by additionally replacing the current nozzle using an automated system as disclosed by Szymanski. One would have been motivated to make this modification to allow for continuing a coating process while cleaning a nozzle or quickly switching between different sized nozzles for treating different sized nail hole areas, for example.
Finally, the Examiner contends that in Argo in view of Kralev and Cai and Ogawa and Szymanski’s process, the coating apparatus used by Argo could have been readily automatable as at least one unit by incorporation on a robotic arm to move it from one processing location to another in succession as claimed and that a separate “unit” a curing device would have been used for the essentially simultaneous processing of step iv). Therefore, the Examiner contends that claims 1 and 20-25 are obvious over Argo in view of Kralev and Ogawa and Szymanski. Note that automating a manual activity (in this case, the application of a sealant to protruding elements in succession) has been held obvious. In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined “old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed.” The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

II.	Regarding claim 5, Argo in view of Kralev and Cai and Ogawa and Szymanski teach all the limitations of claim 1, but fail to teach the application to a clean surface with an adhesion agent. However, the Examiner takes Official Notice that it is conventional to provide a cleaned and primed surface prior to application of a coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean and prime the surface prior to application of the sealing compound. One would have been motivated to make this modification to ensure that the sealing compound has a strong adherence to the surface to be sealed thereby preventing failure of the sealant.

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Argo in view of Kralev and Cai and Ogawa and Szymanski as applied to claim 1 above, and further in view of Pajel et al. (U.S. PGPUB No. 2015/0014933).

	Regarding claim 3, Argo in view of Kralev and Cai and Ogawa and Szymanski teach all the limitations of claim 1, but fail to teach further smoothing of the sealing compound using a tool. However, Pajel teaches that it is conventional to use a tool to smooth a seal cap over a fastener (0050). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argo in view of Kralev and Cai and Ogawa and Szymanski’s process by additionally using a tool to smooth and remove excess sealant while providing an additional sealing cap over the fastener element. One would have been motivated to make this modification to provide a more aesthetically pleasing finished product and to remove excess sealant that might add weight (see Pajel at 0006).

Conclusion
Claims 1-7, 9-11, 13-17, 20-25, 29-36 and 38-41 are pending. 
Claims 29-36 are withdrawn. 
Claims 1-7, 9-11, 13-17, 20-25 and 38-41 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 8, 2022Primary Examiner, Art Unit 1717